Case: 20-60073     Document: 00515540040         Page: 1    Date Filed: 08/25/2020




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 25, 2020
                                No. 20-60073                            Lyle W. Cayce
                              Summary Calendar                               Clerk


 Adriano Budri,

                                                                    Petitioner,

                                     versus

 Administrative Review Board, United States
 Department of Labor,

                                                                   Respondent.


        Petition for Review of the Final Decision and Order of the
     United States Department of Labor, Administrative Review Board
                            LABR No. 20-021


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
        Adriano Budri challenges a decision of the Department of Labor’s
 Administrative Review Board (ARB), which affirmed an administrative law
 judge’s (ALJ) dismissal of the third complaint Budri filed with the



        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60073      Document: 00515540040         Page: 2    Date Filed: 08/25/2020




                                  No. 20-60073


 Occupational Safety and Health Administration (OSHA). Budri’s third
 OSHA complaint is based on the same underlying facts as his prior
 complaints and alleges claims arising under the Surface Transportation
 Assistance Act (STAA), 49 U.S.C. § 31105. This appeal likewise marks
 Budri’s third appearance before this Court arising out of the same facts. We
 deny Budri’s latest petition for review.
        Firstfleet, Inc. briefly employed Budri as a commercial truck driver in
 Fort Worth, Texas. Firstfleet hired Budri on January 25, 2017. Firstfleet
 fired Budri on February 17, 2017, less than a month after hiring him. As its
 bases for terminating Budri, Firstfleet cited instances when Budri failed to
 deliver a time-sensitive order, caused cargo damage by failing to secure a load
 properly, and failed to report an accident in which Budri tore a door off a
 trailer. Budri contends that Firstfleet violated the STAA’s whistleblower-
 protection provisions by terminating him and disclosing negative
 employment information about him.
        In his first OSHA complaint filed March 20, 2017, Budri alleged that
 Firstfleet terminated his employment in retaliation for his protected
 communications regarding an expired decal, hours-of-service violations, and
 a defective headlight bulb. OSHA conducted an investigation, found no
 unlawful retaliation, and dismissed the complaint. Budri then requested an
 evidentiary hearing before an ALJ, who also dismissed the complaint. The
 ALJ’s dismissal was affirmed by the ARB and this Court. Budri v. Admin.
 Review Bd., 764 Fed. App’x 431 (5th Cir. 2019) (per curiam).
        While his first complaint was pending before the ALJ, Budri filed a
 second OSHA complaint on January 23, 2018. There, he alleged that
 Firstfleet took another adverse action against Budri by reporting negative
 information about him to Tenstreet, a company that provides data about
 truck drivers to potential employers. Again, OSHA dismissed the complaint,




                                       2
Case: 20-60073      Document: 00515540040         Page: 3    Date Filed: 08/25/2020




                                  No. 20-60073


 finding no unlawful retaliation, and Budri requested a hearing before an ALJ.
 The ALJ further found that Budri’s second complaint was untimely because
 Budri knew of the alleged adverse action more than 180 days before filing his
 complaint. See Budri v. Firstfleet, O.A.L.J. No. 2019-STA-71 at 3 (Dec. 16,
 2019).
          Budri sought ARB review of the ALJ’s decision. While his second
 appeal was pending before the ARB, Budri filed a lawsuit against Firstfleet in
 the United States District Court for the Northern District of Texas. The
 federal action asserted claims related to the alleged unlawful termination and
 negative employment reference. Budri v. Firstfleet, Inc., No. 3:19-CV-409-N-
 BH, 2019 WL 5587181, at *6–7 (N.D. Tex. Sept. 20, 2019). Budri did not
 inform the ARB of his federal action, and the ARB affirmed the ALJ’s
 dismissal. When the ARB later learned of Budri’s federal action, the ARB
 vacated its decision, finding that the lawsuit’s existence deprived the ARB of
 jurisdiction. On October 29, 2019, the district court dismissed Budri’s
 federal lawsuit. Budri appealed to this Court, and we dismissed this second
 appeal for want of prosecution. Budri v. Firstfleet, Inc., No. 19-11203, 2019
 WL 8645418 (5th Cir. 2019).
          Meanwhile, on August 30, 2019, Budri filed a third OSHA complaint,
 which is the subject of this appeal. The complaint contains essentially the
 same factual allegations as Budri’s prior complaints. OSHA once again
 dismissed Budri’s claims. After an evidentiary hearing, the ALJ likewise
 found that the complaint was both untimely and “allege[d] no new relevant
 facts and ma[de] no relevant arguments that were not previously considered
 by an ALJ, the ARB, and the Fifth Circuit.” Budri v. Firstfleet, Inc., O.A.L.J.
 No. 2019-STA-71 at 5 (Dec. 16, 2019). The ARB exercised its discretion to
 deny Budri’s petition for review, rendering the ALJ’s decision final.
 Aggrieved, Budri again appeals to this Court.




                                        3
Case: 20-60073         Document: 00515540040                Page: 4       Date Filed: 08/25/2020




                                         No. 20-60073


         We review agency rulings under the standard of review established by
 the Administrative Procedure Act, 5 U.S.C. § 706. Under that standard, we
 will affirm an ARB decision unless it is “arbitrary, capricious, an abuse of
 discretion, or otherwise contrary to law, or . . . not supported by substantial
 evidence.” Macktal v. U.S. Dep’t of Labor, 171 F.3d 323, 326 (5th Cir. 1999).
 We review conclusions of law de novo. Ameristar Airways, Inc. v. Admin.
 Review Bd., 771 F.3d 268, 272 (5th Cir. 2014).
         The STAA “insure[s] that employees in the commercial motor
 transportation industry who make safety complaints, participate in STAA
 proceedings, or refuse to commit unsafe acts do not suffer adverse
 employment consequences because of their actions.” Roadway Exp., Inc. v.
 Dole, 929 F.2d 1060, 1065 (5th Cir. 1991); see 49 U.S.C. § 31105(a).
 Whistleblower complaints under the STAA must be submitted within 180
 days of the adverse action. 49 U.S.C. § 31105(b).
         In his latest petition for review, Budri raises six grounds for reversing
 the ARB’s decision. 1 But both the ALJ and the ARB found that Budri failed
 to file his third OSHA complaint before the statutory deadline. We agree.
 Further, Budri’s current complaint contains no new relevant facts,
 arguments, or claims that were not previously considered—and rejected—
 by an ALJ, the ARB, the district court, or this Court. Thus, the ARB’s
 decision, adopting the findings and analysis of the ALJ, rests on a correct
 application of the law and is not arbitrary or capricious.


         1
           In addition to the issues raised in his petition for review, Budri has filed multiple
 motions that not only reargue those points, but also raise additional grounds for relief
 beyond those raised before the ARB or asserted in his briefing. This Court has granted
 procedural relief requested in several other motions filed by Budri. But we decline to
 address issues raised for the first time on appeal or insufficiently briefed by Budri in his
 motions. See, e.g., Estate of Duncan v. Comm’r of Internal Revenue, 890 F.3d 192, 202 (5th
 Cir. 2018) (holding that arguments first raised on appeal or in a reply brief are waived).




                                               4
Case: 20-60073      Document: 00515540040         Page: 5     Date Filed: 08/25/2020




                                  No. 20-60073


        Budri proceeds pro se. While this Court holds pro se plaintiffs to a
 more lenient standard than lawyers in articulating claims and facts in their
 pleadings, pro se litigants must plead factual allegations that go beyond
 speculation. Chhim v. Univ. of Texas at Austin, 836 F.3d 467, 469 (5th Cir.
 2016). The ALJ stated that Budri’s third OSHA complaint was a “frivolous
 filing that abuses the administrative adjudicative process, wastes resources,
 and deprives other bona fide litigants of more timely decisions.” Budri v.
 Firstfleet, Inc., O.A.L.J. No. 2019-STA-71 at 5 (Dec. 16, 2019). In Budri’s
 separate federal action, the district court “strongly warned” Budri that
 “future litigation . . . arising out of the same facts underlying this case will
 result in the imposition of more severe sanctions.” Budri v. Firstfleet, Inc.,
 No. 3:19-CV-409-E-BH, 2019 WL 5578975, at *1 (N.D. Tex. Oct. 29, 2019),
 appeal dismissed, No. 19-11203, 2019 WL 864518 (5th Cir. Dec. 18, 2019). We
 echo these admonitions.
        The petition for review is DENIED. The pending motions filed by
 Budri are likewise DENIED.




                                        5